DETAILED ACTION
 	This Office Action is in response to the amendment filed on 02/08/2021 in which claim 1 has been amended. Claims 2-3 are cancelled. Claims 1, 4-23 are presented for examination on the merits. Claims 1 and 4-23, now re-numbered as claims 1-21 are pending.
Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the first inventor to file provisions of the AIA .
 	Response to Arguments
1.	In view of the response filed on 02/08/2021 and  applicant’s arguments in pages 6-7 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) have been fully considered and are persuasive. The Examiner indicated allowable subject matters in the office action mailed on 10/06/2020. As such, the applicant has amended independent claim 1 to incorporate the limitations of dependent claims 2 and 3 from the allowable subject matter to place the claims in condition for allowance. In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 10/06/2020 are hereby withdrawn.

2.	CLAIMS:
	Please amend the claims below as follows:
20.	(Currently Amended) The system of Claim [[2]] 1, wherein said processor executes an instruction to enable said hardware key to be synchronized to a system clock.	
23.  	(Currently Amended) The system of Claim [[2]] 1, further comprising a dashboard to display each said public identifier, a type of event, and a timestamp publicly.
				Allowable Subject Matter
3.	  Claims 1 and 4-23 are allowed over prior art of record.
Reasons for Allowance
4. 	The following is an examiner’s statement of reasons for allowance:
 	Independent claim 1 is allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
 	Buer (US 20060072762 A1, prior art on the record ) discloses a stateless hardware security module that facilitates securing data transfers between devices. A stateless hardware security module may be incorporated into a client device (computer, phone, etc.) that needs some level of security processing. In some embodiments, the stateless hardware security module may be incorporated into a chip (e.g., a main processor) in the client device that uses the secured data. The stateless hardware security module may communicate with other devices to securely transfer information between the client device and another device. For example, in some embodiments the stateless hardware security module communicates with a main security module (e.g., a hardware security module) via a secure data communication channel (secure link). As a result, sensitive information such as cryptographic keys and data may be securely routed between the client device and the hardware security module (Buer, Paragraphs 0017-0019). 
 	Further, the invention of Buer discloses that stateless hardware security module includes one or more cryptographic processing components to facilitate routing of this information. For example, the stateless hardware security module may include components that enable the secure channel to be established. In addition, the stateless hardware security module may include components that process (e.g., encrypt, decrypt, etc.) data sent between devices. The stateless hardware security module may support a limited set of key management operations to facilitate routing of information between the client device and another device. However, the stateless hardware security module does not need to maintain state information for the keys it maintains and/or uses. As a result, the stateless hardware security module may be advantageously integrated into a variety of client devices (Buer, Paragraphs 0020-0021). 
 	Toth (US 20150095999 A1, prior art on the record) discloses an electronic credentialing system that allows personal identity devices to interact; each interacting device has an installed identity engine that acquires, holds, issues and uses electronic credentials (e-credentials), these electronic credentials can be installed on personal identity devices, such as: smart phones, tablets, laptops, embedded systems, and/or personal computers. (Toth, Abstract).
 	Further, Toth discloses that an electronic credentialing system which includes personal identity devices of users [persons] capable of requesting and issuing electronic credentials, as well as exchanging electronic credentials over the web with identity services and service providers. A personal identity device is an adapted mobile computing device such as a smart phone, a tablet computer, a laptop computer, or personal computer with a pre-installed identity engine and a protected memory store. Users have physical credentials in their custody, and electronic credentials (e-credentials) maintained within the identity engine of their personal identity device(s). The protected memory store contains secrets including PINs, passwords, and passphrases of the device owner. An embodiment of a personal identity device could include a trusted execution environment to establish a trust zone to shield the identity engine and protected memory store from un-trusted software components (Toth, Paragraph 0393).
With regards to the cited prior art of record it is to be noted that although the references are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a cryptography system for digital identity authentication, and security including a computer system or platform to enable users (individual, identity editor, requestor) using invariant and variant data on an identity server which uses multi-factor authentication. The subject matters of independent claim 1 is allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. Specifically, the limitations in claim 1 that recite:  “….said public key is restricted to use between paired user accounts on said identity server, and at least one processor, at least one memory including a computer program, and a visual display to display an instruction, said at least one memory and said computer program configured to, with the at least one processor, cause the system to register an individual defined by a public identifier of said individual and issue said individual access to a first identity server account on said identity server protected by said authentication protocol using said hardware key and said software key of said individual to generate said private key and said public key of said individual, wherein said processor executes an instruction to register an identity editor defined by a public identifier of said identity editor and issues said identity editor access to a second identity server account on said identity server protected by said authentication protocol system using said hardware key and said software key of said identity editor to generate said private key and said public key of said identity editor” in ordered combination with the rest of the limitations recited in independent claim 1.
	 The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
  	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed.
 	Specifically, the substances of applicant’s arguments in pages 6-7 of the REMARKS filed on 02/08/2021 in view of the claim amendments has been fully considered and are persuasive. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claim 1 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498